Citation Nr: 0427023	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to service connection for acne due to herbicide 
exposure (claimed as Agent Orange exposure).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1970.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating action from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This case was previously before the Board.  In November 1999, 
the Board remanded the claim for entitlement to service 
connection for acne, due to herbicide exposure (Agent 
Orange), for consideration, by the RO, on a de novo basis, 
rather than as one that had been previously denied.  
Thereafter, in April 2000, the RO denied the veteran's claim 
entitlement to service connection for acne, due to herbicide 
exposure (claimed as Agent Orange exposure).  In July 2003, 
the case was remanded to the RO for their review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  This law redefines 
the obligations of VA with respect to the duty to assist; the 
duty to obtain medical opinion(s) where necessary; and it 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

By correspondence, dated in June 2000, the veteran expressed 
his disagreement with the RO's April 2000 denial of service 
connected benefits and his intent to appeal the decision.  
Most significantly, he indicated that he wanted hearing at 
the regional office to go before a BVA.  To date, the veteran 
has not been afforded the requested Board hearing, and there 
is no indication that he has withdrawn the request or 
otherwise waived the right to a Board hearing; hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700 (2003).  



Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board.  He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



